Exhibit 99.1 August 4, 2009 Thomson Reuters previously furnished to the SEC and filed with the Canadian securities regulatory authorities certain announcements that it made in July 2009 in the United Kingdom via RNS, a Regulatory Information Service. Included below are certain other RNS announcements made during July 2009. THOMSON REUTERS PLC – RNS ANNOUNCEMENTS Large Shareholder RNS Announcements TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Thomson Reuters Plc 2. Reason for the notification(please tick the appropriate box or boxes): An acquisition or disposal of voting rights Yes An acquisition or disposal ofqualifyingfinancial instruments which may result in theacquisition of shares already issuedto which voting rights are attached. An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: Legal & General Group Plc (L&G) 4. Full name of shareholder(s) (if differentfrom 3.): Legal & General Assurance (Pensions Management) Limited (PMC) 5. Date of the transaction and date on which the threshold is crossed or reached: 01 July 2009 6. Date on which issuer notified: 03 July 2009 7. Threshold(s) that is/are crossed or reached: From 3% - 4% (L&G) 1 8. Notified details: A: Voting rights attached to shares Class/type of Shares if possible using the ISIN CODE Situation previous to thetriggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Indirect Direct Indirect ORD GBP 10 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of Financial instrument Expiration date Exercise/Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/Conversion period Number of voting rights instrument refers to % of voting rights Nominal Delta Total (A+B+C) Number of voting rights Percentageof voting rights 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: Legal & General Group Plc (Direct and Indirect) (Group) Legal & General InvestmentManagement (Holdings) Limited (LGIMH)(Direct and Indirect) Legal & General Investment Management Limited (Indirect)(LGIM) Legal & General Group Plc (Direct)(L&G) (7,250,989 - 4.00% LGAS, LGPL & PMC) Legal & General Investment Management(Holdings) Limited (Direct) (LGIMHD) (6,612,618 - 3.64% PMC) Legal & General Insurance Holdings Limited(Direct)(LGIH) Legal & General Assurance (Pensions Management) Limited (PMC)(6,612,618 - 3.64% PMC) Legal & General Assurance Society Limited (LGAS & LGPL) Legal & General Pensions Limited(Direct)(LGPL) 2 Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: Notification using the total voting rights figure of181,229,241 TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARES 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached: Thomson Reuters Plc 2.Reason for the notification(please tick the appropriate box or boxes): An acquisition or disposal of voting rights Yes An acquisition or disposal ofqualifyingfinancial instruments which may result in theacquisition of shares already issuedto which voting rights are attached. An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation: Legal & General Group Plc (L&G) 4. Full name of shareholder(s) (if differentfrom 3.): Legal & General Assurance (Pensions Management) Limited (PMC) 5. Date of the transaction and date on which the threshold is crossed or reached: 06 July 2009 6.Date on which issuer notified: 07 July 2009 7. Threshold(s) that is/are crossed or reached: From 4% - 3% (L&G) 3 8. Notified details: A: Voting rights attached to shares Class/type of Shares if possible using the ISIN CODE Situation previous to thetriggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights Direct Indirect Direct Indirect ORD GBP 10 B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of Financial instrument Expiration date Exercise/Conversion Period Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date Exercise/Conversion period Number of voting rights instrument refers to % of voting rights Nominal Delta Total (A+B+C) Number of voting rights Percentageof voting rights 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: Legal & General Group Plc (Direct and Indirect) (Group) Legal & General InvestmentManagement (Holdings) Limited (LGIMH)(Direct and Indirect) Legal & General Investment Management Limited (Indirect)(LGIM) Legal & General Group Plc (Direct)(L&G) (7,240,289 - 3.99% LGAS, LGPL & PMC) Legal & General Investment Management(Holdings) Limited (Direct) (LGIMHD) (6,601,918 - 3.64% PMC) Legal & General Insurance Holdings Limited(Direct)(LGIH) Legal & General Assurance (Pensions Management) Limited (PMC)(6,601,918 - 3.64% PMC) Legal & General Assurance Society Limited (LGAS & LGPL) Legal & General Pensions Limited(Direct)(LGPL) 4 Proxy Voting: 10. Name of the proxy holder: N/A 11. Number of voting rights proxy holder will cease to hold: N/A 12. Date on which proxy holder will cease to hold voting rights: N/A 13. Additional information: Notification using the total voting rights figure of181,229,241 Other RNS Announcements Thomson Reuters PLC Notificationof Transactions NEW YORK, NY -July 1, 2009- Thomson Reuters (NYSE: TRI; TSX: TRI; LSE: TRIL;NASDAQ: TRIN) today announcedthat The Woodbridge Company Limitedengaged inthe following transactionsinvolving common sharesof Thomson Reuters Corporation. Date Type of Transaction Type of Security Number of Securities PricePer Security June30, 2009 Donation Common Shares C$33.87 June30, 2009 Purchase Common Shares C$33.87 Thomson Reuters was notified of the above transactions onJune30, 2009. Following these transactions, The Woodbridge Company Limited and other companies affiliated with it (together, "Woodbridge") beneficially own 430,006,121 Thomson Reuters Corporation common shares, 25,029,324 Thomson Reuters PLC ordinary shares and 88,000 Thomson Reuters PLC ADS (each representing six ordinary shares of Thomson Reuters PLC).
